Citation Nr: 1718799	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  15-00 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether vacatur of a May 11, 2017, decision of the Board of Veterans' Appeals (Board), which denied service connection for chronic leukemia (polycythemia vera), to include as due to exposure to contaminated water at Camp Lejeune, North Carolina is warranted.

2.  Entitlement to service connection for chronic leukemia (polycythemia vera), to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from September 1959 to July 1963.

These matters come before the Board on appeal from a May 2014 rating decision by the White River Junction, Vermont, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for chronic leukemia (polycythemia vera).

On May 11, 2017, the Board issued a decision denying service connection for chronic leukemia (polycythemia vera).  For reasons discussed below, this decision must be vacated and the claim considered de novo by the Board.


FINDINGS OF FACT

1.  In a May 11, 2017, decision, the Board denied service connection for chronic leukemia (polycythemia vera), to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

2.  The May 11, 2017, incorrectly applied current law and regulations governing claims of service connection for conditions related to exposure to contaminated water at Camp Lejeune, North Carolina.

3.  The Veteran is diagnosed with a form of chronic leukemia, namely polycythemia vera advanced to myelofibrosis.

4.  The Veteran served at Camp Lejeune, North Carolina, from December 1959 to July 1961, and was exposed to contaminated water.



CONCLUSIONS OF LAW

1.  The criteria for vacatur of the May 11, 2017, Board decision denying service connection for chronic leukemia (polycythemia vera), to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, are met.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.904 (2016).

2.  The criteria for service connection of chronic leukemia (polycythemia vera), to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016); 38 C.F.R. §§ 3.307, 3.309 (as amended, effective March 14, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

Review of the May 11, 2017, Board decision reveals that the Board applied a version of 38 C.F.R. §§ 3.307 and 3.309 which was no longer in effect.  Effective March 14, 2017, those regulations were amended to recognize that presumptive service connection was warranted for eight specified disabilities; the amendments apply to all cases filed with VA on or after March 14, 2017, as well as claims pending before VA as of that date.  The Board incorrectly stated that there were no presumptive diseases attributed to Camp Lejeune service, citing the older version of the regulation.

The Board finds that application of the incorrect version of the regulation was a denial of due process.  Accordingly, the May 11, 2017, Board decision addressing the issue of service connection for chronic leukemia (polycythemia vera) is vacated.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The element of nexus may be met in the case of certain specified diseases via presumption, for Veterans exposed to contaminated water at Camp Lejeune, North Carolina.  38 C.F.R. § 3.307.  Veterans serving at that location between August 1, 1953, and December 31, 1987, are presumed to have been exposed.  38 C.F.R. § 3.307(a)(7)(iii).  As service record show the Veteran to have been at Camp Lejeune during this period, from December 1959 to July 1961, he benefits from the presumption, having shown an in-service injury from the contaminated water.

Such only establishes service connection for disabilities listed at 38 C.F.R. § 3.309(f), however.  A diagnosis of a current disability from a listed disease, at a compensable level, is still required.  38 C.F.R. § 3.307(a)(7)(ii).

Private and VA doctors have diagnosed polycythemia vera.  One of the Veteran's treating doctors explained in March 2017 correspondence that the condition had progressed to myelofibrosis with marked splenomegaly.  This is classified as a chronic leukemia.  

Adult leukemias are among the listed presumptive conditions for Camp Lejeune Veterans.  38 C.F.R. § 3.309(f).  Moreover, the rating schedule provides a compensable evaluation for active disease. 

Accordingly, a current compensable disability, in-service injury, and nexus between the two are established via the evidence of record and application of appropriate regulations.  Service connection for chronic leukemia (polycythemia vera) is warranted.


ORDER

Vacatur of the May 11, 2017, Board decision denying service connection for chronic leukemia (polycythemia vera), to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, is granted.

Service connection for chronic leukemia (polycythemia vera) is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


